           Case 1:20-cv-00009-CRH Document 30 Filed 11/20/20 Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Md Shakhawat Hossain,                  )
                                       )
               Plaintiff,              )       ORDER GRANTING IN PART AND
                                       )       DENYING IN PART PLAINTIFF’S
       vs.                             )       MOTION FOR SUBPOENAS DUCES
                                       )       TECUM
Job Service North Dakota,              )
                                       )       Case No. 1:20-cv-009
               Defendant.              )


       Before the court is plaintiff’s motion requesting the court to authorize the issuance of

subpoenas duces tecum pursuant to Fed. R. Civ. P. 45. For the reasons that follow, the motion is

granted in part and denied in part.

I.     BACKGROUND

       Plaintiff initiated the above-captioned action pro se and in forma pauperis on January 27,

2020. He claims that he was subjected to a hostile work environment, retaliated against, and

otherwise discriminated against on the basis of his race, color, gender, religion, and national origin

during his term of employment with Defendant Job Service North Dakota (“JSND”) and/or when

applying for reinstatement/re-employment with JSND. (Doc. No. 4).

       On October 13, 2020, plaintiff filed a motion requesting the court to authorize the issuance

of subpoenas duces tecum pursuant to Fed. R. Civ. P. 45. (Doc. No. 26). What follows is a list of

who and what plaintiff wants to subpoena.

       •       Midco: "any and all documents they produced and received regarding plaintiff[‘s]

               internet connection and service at his address."

       •       The State of North Dakota, its Bureau of Criminal Investigation (“BCI”), and its


                                                  1
             Case 1:20-cv-00009-CRH Document 30 Filed 11/20/20 Page 2 of 12




                 Attorney General: any and all information, documents, or files produced and

                 obtained during the course of its background investigation of plaintiff; plaintiff’s job

                 application(s).

         •       The United States Citizenship and Immigration Services (“USCIS”) and the

                 Department of Homeland Security (“DHS”): plaintiff’s “I-9 related documents and

                 “immigration related files or documents regarding plaintiff’s identity and related

                 information” that it provided to JSND.

         •       The Federal Bureau of Investigations (FBI): any and all documents relating to

                 background checks it may have run on plaintiff and shared with JSND.

         •       AT&T, Verizon, T-Mobile, Sprint, and other, unspecified mobile carriers: personal

                 cell phone records of plaintiff, certain individuals employed by defendant, Anjani K.

                 Adusummilli, and Md Alauddin Chowdhury.

         •       North Dakota State University (“NDSU”) and the Bangladeshi community at NDSU:

                 emails and messenger communications of Dr. Saeed Salem, an employee in NDSU’s

                 computer science department; any and all documents produced and received in

                 connection with plaintiff by the Bangladeshi community at NDSU.

         •       North Dakota's Information Technology Department (“ITD”): telephone/voice call

                 logs/electronic communications from certain individuals employed by JSND and/or

                 by ITD.

(Id.).

II.      APPLICABLE LAW

         Pursuant to Federal Rule of Civil Procedure 45(a)(2)(c), a subpoena may direct a non-party


                                                    2
         Case 1:20-cv-00009-CRH Document 30 Filed 11/20/20 Page 3 of 12




to an action to produce documents or other tangible objects for inspection. "The clerk must issue

a subpoena, signed but otherwise in blank, to a party who requests it.” Fed. R. Civ. P. 45(a)(3); see

also N.D.D. Civ. L.R. 45.1 (“The Clerk must not issue balk subpoenas to a pro se party except upon

order of the court.”). "A party or attorney responsible for issuing and serving a subpoena must take

reasonable steps to avoid imposing undue burden or expense on a person subject to the subpoena.

The court for the district where compliance is required must enforce this duty and impose an

appropriate sanction--which may include lost earnings and reasonable attorney's fees--on a party or

attorney who fails to comply." Fed. R. Civ. P. 45(d)(1).

       “The Court has the ‘discretionary power to refuse to subpoena witnesses and to prevent

abuse of its process in both civil and criminal proceedings.'" Stockdale v. Stockdale, Case No. , 2009

WL 4030758 at *1 (E.D. Mo. Nov. 18, 2009) (quoting Manning v. Lockhart, 623 F.2d 536, 539 (8th

Cir.1980) (per curiam)); Jackson v. Brinker, No. IP 91–471–C, 1992 WL 404537 at * 7 (S.D. Ind.

1992) (opining that courts have the " inherent and statutory power to supervise an in forma pauperis

party's litigation to the end of preventing abuse of the court's process and the privileges granted him

under § 1915, and that this authority extends to screening an indigent party's requests for issuance

and service of subpoena duces tecum on non-parties."); cf. Friedman v. Bank of Jackson Hole, No.

219CV01054JADDJA, 2020 WL 2996072, at *2 (D. Nev. June 4, 2020) (directing that the no

further subpoenas may be issued to pro se plaintiff without the court’s approval). "This power

should be exercised to protect the resources of the Court and the Marshals Service, and to prevent

harassment and undue expense of other parties and non-parties." Stockdale v. Stockdale, 2009 WL

4030758 at *1; see also Lynch v. Burnett, No. 18CV01677DMSJLB, 2020 WL 5517577, at *1

(S.D. Cal. Sept. 14, 2020) (“The Federal Rules of Civil Procedure were not intended to burden a


                                                  3
         Case 1:20-cv-00009-CRH Document 30 Filed 11/20/20 Page 4 of 12




non-party with a duty to suffer excessive or unusual expenses in order to comply with a

subpoena....Non-parties are entitled to have the benefit of the Court's vigilance.” (internal citations,

quotation marks, and modifications omitted)); Heilman v. Lyons, No., 2010 WL 5168871 at *1 (E.D.

Cal. Dec. 13, 2010) ("Proper reliance on a subpoena duces tecum is limited by the relevance

standards set forth in Federal Rule of Civil Procedure 26(b)(1) . . . and considerations of burden and

expense set forth in Federal Rules of Civil Procedure 26(b)(2) and 45(c)(1).").

III.    DISCUSSION

        A.      Midco

        Plaintiff wants to subpoena “any and all documents [it] produced and received regarding

[his] internet connection and surveillance” from Midco, his internet service provider. The court, in

the exercise of its discretion, is disinclined to authorize the issuance of such a subpoena as it is hard-

pressed to see how documents from plaintiff’s internet service provider regarding plaintiff’s internet

usage are material and necessary for the prosecution of plaintiff’s employment discrimination

claims. Accordingly, it denies plaintiff’s subpoena request as it pertains to Midco. It shall next

address plaintiff’s request as it pertains to BCI and the State Attorney General’s office.

        B.      BCI and State Attorney General’s office

        Plaintiff asks the court to authorize the issuance of a subpoena that “[directs the] Bureau of

criminal justice, Attorney General, State of North Dakota to produce and provide any and all

information, documents or files produced or obtained regarding plaintiff during background

investigation process of plaintiff as part of hiring process at JSND and to produce and provide

documents regarding Plaintiff’s job application at Attorney General office, State of North Dakota

for his employment application files for Programmer Analyst III position no 3012205.” (Doc. 26).


                                                    4
         Case 1:20-cv-00009-CRH Document 30 Filed 11/20/20 Page 5 of 12




As best as the court can discern from plaintiff motion, plaintiff is laboring under the belief that false

and malicious information collected and then disseminated by BCI and others poisoned JSND

against him and that JSND subsequently sabotaged his efforts to obtain employment with the

Attorney General’s office.

        Amy Shawver Morman also told plaintiff that she received several document related
        with plaintiff waving hands tgo NDSU or plaintiff’s country of origin. Although
        Amy Shawver Morman saved electronic or paper documents as was provided during
        requestg for production of documents that document was not provided to plaintiff.
        During second set of discovery, plaitiff also specified any and all document not
        contained in personnel file of plaintiff and specified the phrase Amy Shawver
        Morman told to plaintiff “she received several document related with plaintiff
        waving hands to NDSU or plaintiff’s country of origin” but that document was not
        provided during discovery responses. She received those document from any of the
        following agencies like bureau of criminal investigation, Attorney general office or
        FBI, USCIS, Govt. of the People’s republic of Bangladesh or his communication
        with Saeed Salem, Md Alauddin Chowdhury and others regarding plaintiff as
        response to her reference check email. Those documents contained stereotypical
        information regarding plaintiff’s prohibited protected characteristics as part of
        defamatory campaign against plaintiff because of differences in religious opinion and
        political opinion at plaitniff’s country of national origin instructed by Bangladeshi
        people or agents located at North Dakota or united states and also shared those false
        information with either bureau of criminal investigation, Attorney general office, FBI
        or USCIC. These stereotypical false information was the root cause behind the
        discrimination against plaintiff and sending these home internet surveillance
        documents to plaintiff to keep plaintiff under surveillance for his political opinion
        against Pakistan by giving plaintiff an false identity or marking him as a being from
        terrorist organization from Bangladesh, these are not mere speculation or conjecture
        as similar type of questions Plaintiff was asked by USCIS agents during an
        immigration claim interview on or around July 11th 2018. So, information from
        these Bangladeshi people especially from Bangladeshi community at NDSU, as
        plaintiff stayed there for two years before joining Job Service North Dakota, was
        subsequently disseminated by them to these state and federal agencies and directly
        or indirectly reached to JSND and limiting plaintiffs work opportunities based on his
        prohibited protected characteristics and keeping Plaintiff under surveillance.
        Plaintiff also applied for Jobs at Attorney general office for similar positions,
        Programmer Analyst iii at Attorney general office position no 3012205 as part of job
        searching process and also mentioned Job Service North Dakota as his previous
        employer, Job service North Dakota’s response to this application is relevant and
        necessary and will lead to admissible evidence regarding Job Service North
        Dakota’s discriminatory intent regarding plaintiff’s employment. Plaintiff called

                                                   5
         Case 1:20-cv-00009-CRH Document 30 Filed 11/20/20 Page 6 of 12




        Attorney general office during this employment application process and he was told
        that he is on second position of list but was not was called for any in-person
        interview at this agency.

(Doc. No. 26).

        At first blush it would appear that the plaintiff is already undertaken effort to obtain

information regarding investigations and background checks from other sources, i.e., USCIC, DHS,

and the FBI. In any event, absent a more coherent explanation as to why he needs to subpoena this

information in order to prosecute his employment discrimination claims, the court is not at present

inclined to indulge what has the appearance of a challenge to or collateral attack by plaintiff on his

immigration status and the efficacy of any underlying investigations or background checks to which

he was subjected. As for the employment application plaintiff purportedly submitted to the Attorney

General’s office, it is not readily apparent what purpose its production will serve in the context of

the instant action. Plaintiff’s request as it pertains to BCI and the Attorney General’s office is

therefore denied without prejudice.

        C.       USCIS, DHS, and FBI

        According to plaintiff, he filed multiple Freedom of Information Act (“FOIA”) requests with

the USCIS and the FBI in June 2020. Although these agencies have communicated to plaintiff that

they have responsive documents in their possession, they have yet to provide him with any copies.

In an effort to expedite the production of these documents, plaintiff “ask[s] the court to issue

subpoena these two federal agencies to produce very important documents in this case.” (Doc. No.

26) (errors in original).

        The court is not persuaded that it necessary at this time to issue subpoenas to plaintiff for

service on USCIS, DHS, and/or the FBI. By plaintiff’s own admission a FOIA request is currently


                                                  6
         Case 1:20-cv-00009-CRH Document 30 Filed 11/20/20 Page 7 of 12




being processed. Notably, there is nothing in plaintiff’s motion to suggest that USCIC, DHS, or the

FBI are unwilling or unable to produce the responsive documents. Plaintiff’s frustration or

dissatisfaction with their pace in producing these documents does not necessitate the issuance of

subpoenas, particularly given the posture of this case. The deadline for completing discovery is,

after all, more than four months away. Plaintiff’s request as it pertains to USCIC, DHS, and the FBI

is therefore denied without prejudice.

       D.      AT&T, Verizon, T-Mobile, Sprint, and other, unspecified mobile carriers

       Plaintiff next wants to subpoena his personal cell phone records along with those of certain

individuals employed by JSND and other State agencies. Specifically, he requests:

       subpoenas “directing At&t, Verizon, T-Mobile, sprint, cricket and other carriers to
       produce call logs of Plaintiff and several employees of [defendant], Anjani K.
       Adusumilli, Md. Alauddin Chowdhury on their personal devices . . . .

       Information obtained from several agencies during background check processes or
       from persons during reference check processes or subsequent communication via
       personal means through At&t, Verizon, T-mobile, Cricket, or other
       telecommunication carriers with outside of Job Service North Dakota employee is
       relevant information regarding plaintiff’s background or prohibited protected
       characteristics and further fomented discriminatory intent inside plaintiff’s
       supervisors, co-workers, or human resources already discriminatory believe system
       or mind at JSND, investigated further to create limiting employment opportunity to
       plaintiff and to deport plaintiff out of United States based on his prohibited protected
       characteristics or beliefs.

                                                ***

       Electronically stored information on cellphones is subject to discovery pursuant to
       Federal Rule of Civil Procedure 34(a)(1)(A).
       Request for Production of documents 7: product and provide text messages and
       phone call sent or made from or received by Amy Shawver, Jason Sutheimer, Connie
       Johnson, Pat C Kelly, Mathwich Tyler, Jessica Rossow, Md. Alauddin Chowdhurry,
       ITD Mr. Anjani K. K. Adusumilli using their personal cellular or wired phone
       number but used for discussing following related topics: plaintiff’s employment, I-9
       and extension, marriage, race, color, religion, national origin, lawful activity outside
       of workplace, etc.

                                                  7
         Case 1:20-cv-00009-CRH Document 30 Filed 11/20/20 Page 8 of 12




(Doc. No. 26).

       First, it is unclear why plaintiff needs to subpoena his own cell phone records. Second, the

sheer breadth of the records that plaintiff wants to subpoena lends his request an air of frivolity as

do the sheer number of individuals and/or entities on whom he wants to serve subpoenas. Third, the

breadth and vagueness of plaintiff requests begs the question whether compliance with all of his

requests would be unduly burdensome let alone produce information that is material and necessary.

It is not readily apparent, for example, how call logs from the personal devices of non-parties is

likely to be assistance to plaintiff as they would provide no information in regards to the substance

of any calls. Fourth, the court cannot ascertain from plaintiff’s motion his ability to tender any fees

that may be required for the subpoenas. Consequently, the court inclined to deny this request for

subpoenas without prejudice. The court will next address plaintiff’s request as it pertains to NDSU

and Dr. Salem.

       E.        NDSU and Dr. Saeed Salem

       In response to plaintiff’s discovery requests JSND produced, among other things, a document

on which Amy Shawver-Morman, plaintiff’s former supervisor at JSND, noted that she had emailed

Dr. Saeed Salem, an NDSU employee. However, it was unable to provide plaintiff with a copy of

Ms. Shawver-Morman’s email correspondence with Dr. Salem, explaining that said correspondence

may have been purged/deleted in the normal course pursuant to agency policy. Plaintiff now wants

to subpoena this communication from NDSU and/or Dr. Salem.

       The court is not presently inclined to issue a subpoena for service on NDSU or Dr. Salem

because: (1) it is not entirely clear how this communication is material; and (2) there is nothing in

plaintiff’s motion to suggest that he has no other means of obtaining it.


                                                  8
        Case 1:20-cv-00009-CRH Document 30 Filed 11/20/20 Page 9 of 12



       Discovery attached to a motion for a status conference filed by plaintiff on October 13, 2020,

indicates that Dr. Salem was contacted by Ms. Shawver-Morman because he had been listed on

plaintiff’s employment application as a reference.

                Interrogatories No. 1: Please discuss details of all pre-employment inquiries
       that was made by any employee/agent of Job Service before the offer letter was
       provided to complainant.
                Details of this question: Amy Shawver Morman, Job service North Dakota
                made a phone call to Complaint before complainant received offer letter from
                Job service North Dakota on the same day. Please state in details the purpose
                of that call, communication during that call, other similar preemployment
                inquiries was made by any other agent of Job service North Dakota from any
                other sources (identify those sources) and that information was used in
                employment decision making process by Amy Shawver Morman or if a
                group was involved with her. Complaintant also provided a list of references
                and provide details from those references. Please also included details from
                those sources)
                Answer to Interrogatories No. 1: Defendant JSND objects to this
       interrogatory as it contains an unrelated subjpart requesting information with respect
       to a list of references which is unrelated to Interrogatory No. 1. Defendant JSND
       further objects to the use of “all”, “any other agent”, and “any other sources” as
       vague, unintelligible
                Subject, and without waiving its foregoing objections, Defendant JSND
       answers that Amy Shawver-Morman contacted Hossain to obtain references as
       Hossain did not provide them in his application materials. After Hossain provided
       the requested information to Ms. Shawver-Morman, she contacted Vasant Ubhaya,
       Dr. Saeed Salem, and Kayli Harlan regarding a reference check for complainant.
       Hossain’s references all provided positive references for Hossain. Therefore,
       Defendant JSND hired Hossain for the Subject Position with Defendant JDSND. See
       JSND-316-403.

(Doc. No. 27-2).

       The fact that Dr. Salem was used by plaintiff as a reference suggests that the two are well-

acquainted and on good terms. Thus, it seems reasonable to conclude that Dr. Salem would be

predisposed to voluntarily provide the email communications or otherwise disclose the substance

of his conversation with Ms. Shawver-Morman to plaintiff if asked. This in turn begs two

questions–has plaintiff approached Dr. Salem to inquire whether he would voluntarily produce any


                                                 9
        Case 1:20-cv-00009-CRH Document 30 Filed 11/20/20 Page 10 of 12



record of his communication with Ms. Shawver-Morman and if not why not. Absent answers to

these question and an explanation from plaintiff why he believes correspondence from his reference

is material and necessary to prosecute his claims of employment discrimination against JSND, his

request to subpoena NDSU and/or Dr. Salem is denied without prejudice. The court shall next

address plaintiff’s subpoena request as it pertains to the Bangladeshi community at NDSU.

               F.     The Bangladeshi Community at NDSU

       It appears that plaintiff wants to serve subpoenas on the Bangladeshi community at NDSU.

Specifically, he requests the issuance of subpoenas “directing Bangladeshi community at NDSU or

any of its members to produce and provide all documents produced and received in connection with

plaintiff.” (Doc. No. 26).

       The scope and vagaries of plaintiff’s request render it frivolous. Plaintiff has not provided

any names or addresses of persons in the Bangladeshi community each subpoena will be directed,

clearly articulated the purpose for these subpoenas, demonstrated the wherewithal to conduct any

proceeding for which the subpoenas might be issued, or demonstrated an ability to tender any

witness and other fees that may be required for the subpoenas. His request to subpoena the

Bangladeshi community is therefore denied. The court shall next address plaintiff’s request as it

pertains to ITD.

               G.     ITD

       Plaintiff served discovery requests on JSND, seeking, among other things, production of

electronic communications (read: emails, instant messages, etc.) of certain JSND employees along

with the electronic communications between certain JSND employees and Md Alauddin

Chowdhury, an employee of ITD. JSND appears to have responded that it was unable to produce



                                                10
        Case 1:20-cv-00009-CRH Document 30 Filed 11/20/20 Page 11 of 12



all of the communications that plaintiff had requested as they had been “purged” in the normal

course or were not in their custody and control. Presumably operating under the belief that the

communication he seeks are archived or otherwise in the care and custody of ITD, he wants to serve

ITD with a subpoena commanding their production. He asserts:

       Plaintiff served two sets of discovery requests to the defendant JSND in this case
       asking to provide several documents and interrogatories. After getting responses
       from JSND, plaintiff learned that his email, messenger communications records have
       been purged and Some existing employees at JSND selectively deleted several of the
       email communications regarding plaintiff’s employment at JSND. Md Alauddin
       Chowdhury communicated with plaitiff on plaintiff’s official messenger with some
       stereotypical or harassing intent and he also communicated with Pat. C. Kelly, an
       employee at JSDC and also other employees at JSND via telephone, emails and
       messenger communications and Pat. C. Kelly told plaitiff to connect with Md
       Alauddin Chowdhury, communicating with other co-workers at JSND regarding
       plaintiff’s protected characteristics related information with discriminatory intent.
       As plaitiff records were purged plaintiff seek subpoena to obtain Md Alauddin
       Chowdhurry’s email communication to recover some of the lost email
       communications. During discovery document production process, plaintiff asked
       defendant to produce Md Alauddin Chowdhurry’s email communications. But those
       documents were not provided as he was not an employee of Job Service North
       Dakota.

(Doc. No. 26) (errors in original).

        The court cannot reject out of hand plaintiff’s request as it pertains to ITD. Consequently,

the court shall grant in part plaintiff’s request for the issuance of a subpoena for service on ITD.

III.   CONCLUSION

       Plaintiff’s motion (Doc. No. 26) is GRANTED IN PART AND DENIED IN PART. The

Clerk shall forward to plaintiff a blank subpoena form for production of documents from ITD.

Plaintiff can then complete the forms by inserting the information required. Before plaintiff can use

the form, he must submit them to the Clerk for signing. If the form is properly completed and

otherwise appears to be in order, the Clerk may then sign the subpoena form and return it to plaintiff,



                                                  11
        Case 1:20-cv-00009-CRH Document 30 Filed 11/20/20 Page 12 of 12



who shall be responsible effectuating service of it.

       IT IS SO ORDERED.

       Dated this 20th day of November, 2020.

                                                       /s/ Clare R. Hochhalter
                                                       Clare R. Hochhalter, Magistrate Judge
                                                       United States District Court




                                                 12
